221 F.3d 1003 (7th Cir. 2000)
VICKI G. PALUCK, Plaintiff-Appellant,v.GOODING RUBBER COMPANY, Defendant-Appellee.
No. 99-3703
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 6, 2000Decided July 26, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 2564--Harry D. Leinenweber, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before POSNER, Chief Judge, and FLAUM and RIPPLE,  Circuit Judges.
RIPPLE, Circuit Judge.


1
Vicki Golden Paluck was  employed by the Gooding Rubber Company  ("Gooding") from November 1987 until her  termination in January 1997. Ms. Paluck alleges  that she was terminated in violation of Title  VII, 42 U.S.C. sec. 2000e et seq., as retaliation  for filing a sexual harassment complaint against  her supervisor. Further, she claims that she was  terminated because of her age, in violation of  the Age Discrimination in Employment Act  ("ADEA"), 42 U.S.C. sec. 12101 et seq. The  district court granted Gooding's motion for  summary judgment, and she now appeals. For the  reasons set forth in the following opinion, we  affirm the judgment of the district court.


2
* BACKGROUND

A.

3
Vicki Golden Paluck began her career at Gooding  in 1987 as a purchasing clerk. She worked at the  company's facility in LaGrange, Illinois.1 In  1991, she became a receptionist, and in 1992 she  became an administrative assistant/executive  secretary. She worked primarily for three Gooding executives John Mork, Kim Heis, and David  Lawrence. Ms. Paluck admits that, during her  employment with Gooding, she had some attendance  problems and that Mork and Heis repeatedly spoke  to her about her tardiness and her unproductive  use of time.


4
In January 1996, Heis, Gooding's Operations  Manager, met with Ms. Paluck and rescinded a  raise he had given her the previous April. In  rescinding the raise, he told Ms. Paluck that he  did not think that her performance had improved  and, further, that he thought she had been making  more personal phone calls than before. That same  day, Heis also reduced the salary of Paulette  Miles, a coworker of Ms. Paluck's. Ms. Paluck and  Miles believed that Heis' actions were an effort  to induce them to leave Gooding because they were  aware of Heis' alleged affair with another  employee.


5
Less than 10 days later, Ms. Paluck and Miles  requested a meeting with Mork, the company  president, to allege sexual harassment by Heis.  In response to the request, Mork met with Ms.  Paluck and Miles separately. Ms. Paluck and Miles  alleged that Heis frequently made vulgar comments  and used sexually explicit language. The January  1996 meeting was the first time Ms. Paluck had  raised allegations of sexual harassment, although  the incidents she cited dated back as far as  1989. Mork told Ms. Paluck that he would  investigate her complaints. He then spoke to Heis  about his conduct, and Heis responded with a  memorandum defending himself.


6
Mork later summarized his findings regarding the  allegations against Heis in a February  memorandum. In his memorandum, he determined that  some of Heis' statements were inappropriate and  that some had been misinterpreted. Mork  reinstated Ms. Paluck to her previous pay level,  and also took her off of the probation on which  Heis had placed her. Mork also listed three  "[d]isciplinary actions" taken against Heis he was to cease the actions and comments alleged by  Ms. Paluck and Miles; he was to become "more  sensitive to the feelings of others" and to  "refrain from making inappropriate comments or  statements that can be misconstrued"; finally, he  was warned that "[i]f any harassment occurs in  the future additional disciplinary measures will  be taken." R.37, Ex.3. Mork also wrote that Ms.  Paluck would report directly to him and that he  would handle performance reviews, although she  would still report to Heis when Mork was out of  the office. Mork also spoke to Ms. Paluck and  told her that he would continue to meet with her  to follow up on her complaints, but she now  claims that he did not follow through on this  promise.


7
Miles voluntarily resigned on March 8, 1996. On  March 15, she was replaced by a woman named Tracy  Herring. Ms. Paluck says that she and Herring  frequently shared duties in the office.


8
In October, Mork informed the clerical staff  that he would be out of the office a great deal  and that they should report to Heis in his  absence. After Mork's announcement, Ms. Paluck  expressed to Mork her reservations about working  closely with Heis. In November, Heis sent Ms.  Paluck a memorandum, copied to Mork, expressing  concern with Ms. Paluck's attendance and with the  amount of time she spent on personal phone calls.  Ms. Paluck's written response acknowledged  problems with her attendance and tardiness but  indicated her belief that she was being treated  unfairly. In that response she also asked if  Heis' memo was a written warning and if she  should expect further disciplinary action. In a  reply memorandum, Heis reiterated his concerns  about Ms. Paluck's performance. He further  confirmed that his first memorandum had been a  written warning and that management retained the  discretion to commence disciplinary action.


9
Soon thereafter Gooding suffered a financial  blow. One of Gooding's largest clients was United  States Steel ("USX"). Gooding had contracts to  provide two product lines to USX, hoses and  conveyor belts. Mork and other Gooding employees  met with USX representatives in December. On  January 2, 1997, USX informed Mork that it would  no longer purchase hoses from Gooding. Mork then  sent a memo to employees stating that "the long  association between Gooding Rubber Company and  USX is ending." R.37, Ex.9. Gooding continued to  supply USX with conveyor belts. However, its  sales to USX dropped from approximately $1.6  million in 1996 to $650,000 in 1997.


10
On January 3, Gooding terminated Ms. Paluck's  employment. At the time she was 41 years old.  Mork wrote a memorandum for Ms. Paluck's  personnel file that read, "Effective today, Ms.  Golden [Paluck] was layed [sic] off. The reason  for this action is because of the loss of a  significant customer and lower than expected  revenues in 1996." R.37, Ex.10. Gooding  subsequently laid off several other employees,  although it retained Herring, then 26 years old,  who took over at least some of Ms. Paluck's  duties.

B.

11
Ms. Paluck then brought this lawsuit. In her  complaint, she alleges that Gooding violated  Title VII by terminating her in retaliation for  her sexual harassment complaints against Heis.  Further, her complaint alleges that Gooding  discriminated against her because of her age, in  violation of the ADEA, when it chose to terminate  her and retain Herring.


12
At the close of discovery in the district court,  the court set a briefing schedule on Gooding's  motion for summary judgment. After Gooding filed  its motion, Ms. Paluck responded and also filed  her own motion for summary judgment. The district  court struck Ms. Paluck's motion for summary  judgment as untimely filed. The district court  then granted Gooding's motion for summary  judgment. It determined that Ms. Paluck had not  made out a prima facie case of retaliatory  discharge because she could not show that her  discharge was caused by her engagement in  protected activity. Further, it concluded that,  even if she had made a prima facie case of  retaliatory discharge, she had not demonstrated  that Gooding's stated reason for her discharge  was pretextual. The district court also granted  summary judgment for Gooding on Ms. Paluck's age  discrimination claim, determining that she had  failed to show that a similarly-situated younger  employee had been treated more favorably.2

II
DISCUSSION

13
We review de novo the district court's grant of  summary judgment for Gooding. See Williams v.  Chartwell Fin. Servs., 204 F.3d 748, 752 (7th  Cir. 2000); Tobey v. Extel/JWP, Inc., 985 F.2d  330, 332 (7th Cir. 1993). In doing so, we view  the record in the light most favorable to Ms.  Paluck, drawing all reasonable inferences in her  favor. See Krocka v. City of Chicago, 203 F.3d  507, 513 (7th Cir. 2000); Boulahanis v. Board of  Regents, 198 F.3d 633, 636 (7th Cir. 1999), cert.  denied, 120 S. Ct. 2762 (2000). Summary judgment  is appropriate only when no genuine issue of  triable fact exists regarding a material issue.  See Williams, 204 F.3d at 752; Krocka, 203 F.3d  at 513.

A.  Title VII

14
Because she has presented no direct evidence of  discrimination, Ms. Paluck's claim of retaliatory  discharge under Title VII must proceed under the  burden-shifting method set forth in McDonnell  Douglas Corp. v. Green, 411 U.S. 792 (1973).  First, Ms. Paluck must make a prima facie case of  retaliatory discharge. The prima facie case  includes three elements: (1) that she engaged in  statutorily-protected expression by complaining  about discrimination covered by Title VII; (2)  that she suffered an adverse job action; and (3)  that there is a causal link between the protected  expression and the adverse job action. See Miller  v. American Family Mut. Ins. Co., 203 F.3d 997,  1007 (7th Cir. 2000); Sauzek v. Exxon Coal USA,  Inc., 202 F.3d 913, 918 (7th Cir. 2000). After a  prima facie case has been made, the employer, to  avoid liability, is obligated to produce a  legitimate, non-retaliatory reason for the  dismissal. See Sanchez v. Henderson, 188 F.3d  740, 746 (7th Cir. 1999), cert. denied, 120 S.  Ct. 1201 (2000). Once the employer has produced  its legitimate reason, the employee, to succeed  in her claim, must rebut the employer's proffered  reason by demonstrating that it is a mere pretext  for discrimination. See Miller, 203 F.3d at 1007;  Sanchez, 188 F.3d at 746.


15
Gooding contends that Ms. Paluck has failed to  make out a prima facie case because she cannot  show that her protected conduct, making an  allegation of sexual harassment against Heis,  caused her termination. Ms. Paluck, however,  points to two considerations that she claims show  the requisite causation: (1) the timing of her  termination, and (2) the reception by Mork (the  decision-maker) of copies of Heis' memoranda  criticizing her work. We address each of these  matters in turn.

1.

16
Ms. Paluck believes that the timing of her  firing gives rise to an inference of  discrimination. It is true that the timing of an  employee's discharge may be circumstantial  evidence of a retaliatory motive. See Stagman v.  Ryan, 176 F.3d 986, 1001 (7th Cir. 1999), cert.  denied, 120 S. Ct. 446 (1999); Hunt-Golliday v.  Metropolitan Water Reclamation Dist., 104 F.3d  1004, 1011 (7th Cir. 1997). However, in order to  support an inference of retaliatory motive, the  termination must have occurred "fairly soon after  the employee's protected expression." Davidson v.  Midelfort Clinic, Ltd., 133 F.3d 499, 511 (7th  Cir. 1998). Here, the protected expression, Ms.  Paluck's sexual harassment complaint, occurred  nearly a full year before her termination. That  interval, standing alone, is too long for the  timing of Ms. Paluck's firing to raise an  inference of discrimination. See Adusumilli v.  City of Chicago, 164 F.3d 353, 363 (7th Cir.  1998) (eight month interval too long), cert.  denied, 120 S. Ct. 450 (1999); Davidson, 133 F.3d  at 511 (five months); Juarez v. Ameritech Mobile  Communications, Inc., 957 F.2d 317, 321 (7th Cir.  1992) (six months). Of course, the fact that a  year passed between Ms. Paluck's protected  expression and her termination does not mean that  she cannot prove that retaliation caused her  discharge; instead, it means that the timing of  her discharge, in itself, does not support an  inference of retaliation, and she must come  forward with other evidence. See Davidson, 133  F.3d at 511; Veprinsky v. Fluor Daniel, Inc., 87  F.3d 881, 891 n.6 (7th Cir. 1996).


17
Ms. Paluck claims, however, that there is  another dimension to the timing of her discharge that supports her claim of discrimination she  was terminated the day after Gooding announced  its loss of business from USX. She was the first  employee to be terminated after the announcement,  and, she claims, Gooding was "just waiting for an  excuse" to fire her. Appellant's Br. at 22. We  believe that this assertion adds nothing  significant to her argument that the timing of  her discharge is suspicious. In considering  whether the timing of an adverse employment  action gives rise to an inference of  discrimination, the critical inquiry is, as we  have just noted, the time lapse between the  adverse action and the protected expression. See  Davidson, 133 F.3d at 511; McClendon v. Indiana  Sugars, Inc., 108 F.3d 789, 796-97 (7th Cir.  1997); McKenzie v. Illinois Dep't of Transp., 92  F.3d 473, 485 (7th Cir. 1996). At the time of her  dismissal, her protected action had occurred  almost a year earlier. We thus decline to infer  retaliatory motive from the timing of Gooding's  actions against her.


18
Ms. Paluck further submits that the timing of  her firing is suspicious because it came shortly  after she was returned to Heis' supervision. This  argument, however, is not based on an entirely  accurate portrayal of the record. Ms. Paluck was  not returned to Heis' supervision in October.  When Mork wrote his February 1996 memorandum  summarizing the "[d]isciplinary action" against  Heis, he nonetheless informed all parties that in  his absence, Ms. Paluck would report to Heis.  R.37, Ex.3. In October, Mork informed the office  staff that "he would be out of the office a great  deal, and that they should all report to Heis in  his absence." Appellant's Br. at 9. Thus, the  record reflects that at all times after she filed  her sexual harassment complaint, Ms. Paluck  reported to Mork. Ms. Paluck, along with the rest  of the office staff addressed in Mork's  directive, simply reported to Heis when Mork was  out of the office. There is no contention that  Heis, the company's operations manager, was not  the individual to whom it might be expected that  general responsibility for the office staff would  be delegated in Mork's absence.

2.

19
We next consider whether any reliance by Mork on  Heis' memoranda criticizing Ms. Paluck's  performance raises an inference of  discrimination. Normally, statements by a  nondecisionmaker do not satisfy a plaintiff's  burden of proof in an employment discrimination  case. See Eiland v. Trinity Hosp., 150 F.3d 747,  751 (7th Cir. 1998); Larimer v. Dayton Hudson  Corp., 137 F.3d 497, 500 n.4 (7th Cir. 1998).  However, if a manager with a retaliatory motive  is involved in the decision to terminate an  employee, that retaliatory motive, in some  circumstances, may be imputed to the company,  even if the manager with a retaliatory motive was  not the ultimate decisionmaker. See Dey v. Colt  Constr. Co., 28 F.3d 1446, 1459 (7th Cir. 1994)  (collecting cases).


20
We assume for purposes of the following  discussion that Mork did rely on Heis' memoranda.  Nevertheless, we do not think that, on this  record, any desire for retaliation on Heis' part  may be imputed to Gooding because of Heis'  memoranda. In Heis' memoranda, he made two  allegations about Ms. Paluck's behavior that she  had problems with attendance and tardiness, and  that she spent too much time on personal phone  calls. In Ms. Paluck's response to Heis' charges  against her, she conceded that his first  allegation was accurate, and she did not rebut  his second allegation. In this court, she does  not deny the truth of Heis' allegations. Ms.  Paluck's filing of a discrimination complaint  does not prevent her employer from issuing  written charges against her when her conduct  warranted disciplinary action. See Glover v.  South Carolina Law Enforcement Div., 170 F.3d  411, 414 (4th Cir. 1999) ("[E]mployees [may not]  immunize improper behavior simply by filing [a  discrimination] complaint. . . . Employers  retain, as they always have, the right to  discipline or terminate employees for any  legitimate, nondiscriminatory reason."), cert.  denied, 120 S. Ct. 1005 (2000); Brown v. Ralston  Purina Co., 557 F.2d 570, 572 (6th Cir. 1977)  ("[A discrimination] complaint creates no right  on the part of an employee to miss work, fail to  perform assigned work, or leave work without  notice."). Because it is undisputed that Ms.  Paluck's actions justified disciplinary measures,  we do not think a discriminatory motive  reasonably may be inferred from Heis' taking such  measures. Thus, even if Mork did rely on Heis'  memoranda to terminate Ms. Paluck, no reasonable  finder of fact could conclude that his decision  to do so created a situation in which retaliatory  motive caused Ms. Paluck's dismissal.3


21
Ms. Paluck has not provided evidence from which  a reasonable finder of fact could determine that  a desire to retaliate against her motivated her  termination. Thus, she has not made out a prima  facie case of retaliatory discharge. Because we  hold that Ms. Paluck has failed to make a prima  facie case, we need not address the question of  whether Gooding's stated reason for the  termination was in fact a pretext for a  retaliatory motive. See Cowan v. Glenbrook  Security Servs., Inc., 123 F.3d 438, 445 (7th  Cir. 1997) ("We need not reach the issue of  pretext, as plaintiff has failed to state a prima  facie case of discriminatory discharge under  McDonnell Douglas."); Lewis v. Gillette Co., 22  F.3d 22, 25 (1st Cir. 1994) (per curiam).4 We  now consider Ms. Paluck's claim of age  discrimination.

B.  ADEA
1.

22
Ms. Paluck's age discrimination claim also  proceeds under the McDonnell Douglas burden  shifting method.  Here, both parties agree that  after her discharge, Ms. Paluck's duties were  absorbed by other employees.5 Therefore, to make a prima facie case for age discrimination,  Ms. Paluck must show that: (1) she was a member  of the protected class; (2) she was qualified for  her position; and (3) she was discharged while  other, similarly-situated employees who were not  members of the protected class were treated more  favorably. See Thorn v. Sundstrand Aerospace  Corp., 207 F.3d 383, 386 (7th Cir. 2000);  Bellaver v. Quanex Corp., 200 F.3d 485, 493-94  (7th Cir. 2000).


23
The district court concluded that Ms. Paluck had  failed to establish a prima facie case. The first  two elements of the prima facie case are not in  dispute Ms. Paluck was over 40 and thus a member  of the protected class, and she suffered an  adverse employment action. At issue is the third  element. The district court determined that,  because Ms. Paluck and Herring held different  positions, they were not similarly situated  employees. It is not dispositive, however, that  Ms. Paluck and Herring had performed different  work while both were employed by Gooding. What  must be considered is whether Ms. Paluck was  "constructively replaced" by employees not in the  protected class. Bellaver, 200 F.3d at 495. In  this case, Ms. Paluck contends that she was  replaced constructively by Herring.


24
Herring testified at her deposition that she  became responsible for much of the work  previously performed by Ms. Paluck:


25
I kind of acquired, I should say, the things that  she used to do as far as typing proposals and  quotations for the salesmen, retrieving the EDI  daily, things like that, things of that nature.


26
R.33, Ex.D at 24. Counsel asked Herring, "So  basically all of the things that Vicki [Paluck]  did you took over?" Id. at 25. Herring responded,  "Yes, but we no longer used the dictaphone." Id.


27
Gooding contends that Ms. Paluck was "a  department unto herself" at the company,  Appellee's Br. at 28, and that, after her  termination, her duties were dispersed among  several employees. Mork testified at his  deposition that Ms. Paluck's duties were  redistributed among numerous employees, including  senior executives who began doing their own  typing. According to Gooding, much of Ms.  Paluck's work was absorbed by employees who were  members of the ADEA's protected class.


28
On this record, we believe that it reasonably  may be concluded that Herring effectively  replaced Ms. Paluck. The fact that their job  titles were different is not dispositive. See  Bellaver, 200 F.3d at 494. Thus, we are not bound  by Gooding's classification of Ms. Paluck as "a  department unto herself." Our focus instead is on  the fungibility of the employees' positions. See  Miller v. Borden Inc., 168 F.3d 308, 313 (7th  Cir. 1999); Gadsby v. Norwalk Furniture Corp., 71  F.3d 1324, 1331 (7th Cir. 1995). Further, "the  fungibility of jobs is implicit when the  terminated employee's responsibilities are  absorbed by other employees." Gadsby, 71 F.3d at  1331. Herring testified that she took over all of  Ms. Paluck's duties, other than dictation, which  was no longer performed. Although there is  evidence in the record from which it could be  concluded that Herring did not actually replace  Ms. Paluck, we cannot say that there is no  disputed issue of fact on this question. Thus, we  shall proceed on the basis that Ms. Paluck has  established a prima facie case of age discrimination.

2.

29
Gooding's stated reason for the discharge is a  reduction in force ("RIF"). Ms. Paluck may show  pretext by demonstrating that Gooding did not  honestly believe that a RIF was the reason she  was fired and that age tipped the balance in  favor of her discharge. See Pitasi v. Gartner  Group, 184 F.3d 709, 718 (7th Cir. 1999). Pretext  may be shown by demonstrating that the reduction  in force was an excuse to get rid of workers  belonging to the protected group. See Matthews v.  Commonwealth Edison Co., 128 F.3d 1194, 1197 (7th  Cir. 1997). Even if the reduction was otherwise  bona fide, a plaintiff may show pretext by  demonstrating that the specific reasons given for  including her in the reduction were pretextual.  See Watkins v. Sverdrup Tech., Inc., 153 F.3d  1308, 1316-17 (11th Cir. 1998); Benson v. Tocco,  Inc., 113 F.3d 1203, 1209-10 (11th Cir. 1997). To  show pretext, Ms. Paluck must show that Gooding  did not honestly believe the reasons it gave for  her termination. See Pitasi, 184 F.3d at 718;  Roberts v. Separators, Inc., 172 F.3d 448, 453  (7th Cir. 1999).


30
a.


31
Ms. Paluck argues that the entire reduction in  Gooding's workforce was a pretext for age  discrimination. She claims that, because Gooding  lied about the extent of the business it was  about to lose, it was lying about its need for a  RIF. Further, she says, the fact that the RIF  disproportionately affected older workers  indicates that it was an excuse to eliminate  older employees.


32
Ms. Paluck must show that Gooding was lying when  it said that a loss of USX business motivated it  to reduce its payroll. Ms. Paluck's obligation to  show pretext requires her to show that Gooding  offered a "phony reason for some action." Green  v. National Steel Corp., 197 F.3d 894, 899 (7th  Cir. 1999); Russell v. Acme-Evans Co., 51 F.3d  64, 68 (7th Cir. 1995). The action here was the  reduction in its workforce; the reason given for  that reduction was the loss of USX business. Ms.  Paluck concedes that Gooding lost a substantial  portion of its USX business and that a loss of  business is a legitimate reason to lay off  employees. Although the record is devoid of any  evidence indicating that the savings realized  through layoffs corresponded to the loss of  business experienced by Gooding, Ms. Paluck has  not argued that the RIF was too far reaching to  cover the anticipated loss of business.


33
Ms. Paluck argues that Gooding lied about how  much business it lost when USX did not renew its  contract. More precisely, she points out that, in  explaining to all of the company's employees that  the company faced difficult times because of the  loss of USX business, Mork did not disclose that  the company, although losing its hose business,  would retain the conveyor belt business. Yet, the  fact remains that Ms. Paluck simply is unable to  show that Gooding did not honestly believe that  the anticipated loss of its revenue from USX did  not require the reduction in staff that the  company undertook. Indeed, she acknowledges that  the loss of some USX business may have been  sufficient for the company to initiate layoffs.  Ms. Paluck has made no showing, in her effort to  establish pretext, that Gooding did not exercise  honest business judgment in determining that  personnel cuts of this magnitude were an  appropriate business response to the situation it  faced.


34
Ms. Paluck claims that Gooding did not actually  undertake a RIF at its LaGrange plant because it  continued to hire employees even as the RIF was  supposedly in progress. Evidence that an employer  continued hiring during a purported RIF may  suggest that the RIF was pretextual. See Pierce  v. Atchison, Topeka & Santa Fe Ry. Co., 65 F.3d  562, 573 (7th Cir. 1995). In support of this  argument, Ms. Paluck refers to a record document  listing Gooding's hirings and terminations in  1997. Ms. Paluck has not explained with any  specificity how this document supports her  assertion that no actual RIF took place. Without  an explanation from Ms. Paluck, our ability to  interpret this document is limited.6 From our  own review of the document, we do not think that  it necessarily supports Ms. Paluck's argument  that Gooding was taking on full-time employees  during its purported RIF. During 1997, Gooding  terminated 17 people at its LaGrange facility who  had worked for the company prior to 1997. Gooding  also hired 11 people at LaGrange during 1997 who  remained with the company at the end of the  year.7 The terminations occurred almost  exclusively in the first half of the year, right  after Gooding lost its hose business with USX;  almost all of the hirings, in contrast, took  place in the second half of the year.8 The  document does not distinguish between full-time  and part-time employees, or describe any of the  duties performed by the discharged employees. Nor  does it contain salary data. From this document  alone it cannot reasonably be inferred that  Gooding continued hiring new employees in the  midst of its purported RIF. The burden was on Ms.  Paluck to show that Gooding's RIF was pretextual  because it continued hiring new employees during  its purported RIF, and these unexplained  statistics do not demonstrate pretext.


35
Finally, we cannot conclude that the RIF was a  pretext for age discrimination solely because the  RIF disproportionately affected employees  protected by the ADEA. "Our court generally has  not found that statistical evidence concerning  terminated employees, without more, is relevant  to our analysis of whether the articulated  reasons for discharging [a] plaintiff were  pretextual or discriminatory." Adreani v. First  Colonial Bankshares Corp., 154 F.3d 389, 400 (7th  Cir. 1998); see also Testerman v. EDS Tech.  Prods. Corp., 98 F.3d 297, 305 (7th Cir. 1996).  As we have discussed, Ms. Paluck has offered no  other evidence to show that Gooding could not  properly undertake a RIF. Thus, we conclude that  Ms. Paluck has not shown that Gooding's decision  to undertake a RIF was a pretext for age discrimination.


36
b.


37
We next consider whether Ms. Paluck was properly  included in the RIF. Even if Gooding's RIF had a  legitimate purpose, summary judgment would be  inappropriate if Ms. Paluck can show that  Gooding's reasons for including her in the RIF  were pretextual. See Watkins, 153 F.3d at 1316-  17; Benson, 113 F.3d at 1209-10. Gooding's  proffered explanation for including her in the  RIF is that Mork did not think he could justify  keeping an executive secretary, and he wanted to  show leadership in making budget cuts. We must  decide whether there are facts in the record  suggesting that Gooding did not honestly believe  this reason. See Jordan v. Summers, 205 F.3d 337,  343 (7th Cir. 2000); Roberts, 172 F.3d at 453.


38
The basic methodology of Gooding in conducting  the RIF is discernable from the record. Decision-  making responsibility was vested in the company's  president rather than, as is often the case, a  committee. However, he consulted subordinate  managers before making decisions. Gooding says  that, in making decisions, Mork looked at "whose  job functions were affected by the impact of the  loss of the USX business" and "other factors."  R.33 at 10. More precise and objective criteria  may have been possible. The "even-handed  application of . . . objective criteria" is an  indication that discrimination was not present.  Cable v. Ivy Tech State Coll., 200 F.3d 467, 478  (7th Cir. 1999). Nonetheless, any lack of  precision in the articulated standards does not  mean that Ms. Paluck's inclusion in the RIF was  necessarily a pretext for age discrimination. See  Bashara v. Black Hills Corp., 26 F.3d 820, 825  (8th Cir. 1994) (lack of objective criteria does  not show that RIF was motivated by discrimination  when other evidence shows that RIF was bona  fide). The dispositive question is whether Ms.  Paluck has shown that Gooding's stated reason for  including her in the RIF--that Mork sought to  show leadership by eliminating the executive  secretary position--was pretextual.


39
Ms. Paluck argues that discriminatory intent is  shown by the fact that she was fired January 3,  1997, the day after the reduction in business  from USX was announced. She points out that no  other employees were terminated for several weeks  after her firing. However, Mork's later  consultations and decisions do not show that his  reason for terminating Ms. Paluck was pretextual.  In evaluating whether Gooding's stated reason is  pretextual, we must consider whether Gooding  honestly believed that reason "at the time of  [Ms. Paluck's] discharge." Michas, 209 F.3d at  695; cf. Cullen v. Olin Corp., 195 F.3d 317, 324  (7th Cir. 1999) (finding that district court  abused its discretion by admitting evidence of  post-RIF job performance that "had no bearing on  management's state of mind at the time the  decision to terminate [the plaintiff] was made"),  cert. denied, 120 S. Ct. 1423 (2000). No evidence  in the record suggests that, on January 3, 1997,  Mork did not honestly believe that Gooding needed  to cut costs and that he should show leadership  by terminating his own executive secretary. Thus,  Ms. Paluck has not shown pretext.

Conclusion

40
For the foregoing reasons, the judgment of the  district court is affirmed.9

AFFIRMED


Notes:


1
 The LaGrange facility was the largest of  Gooding's four locations; as of December 1996, 50  of the company's 80 employees worked there. The  company's 1996 sales were approximately $23  million.


2
 Ms. Paluck contends that the district court  improperly struck facts from her Rule 12  statements without explanation. In ruling on  Gooding's motion to strike certain facts, the  district court stated that it would "only resolve  objections to statements that are material to the  present claim" to avoid resolving disputes over  irrelevant or unnecessary facts. R.47 at 2. The  district court provided a summary of the facts  but did not say that it had struck any of the  facts in Ms. Paluck's Rule 12 statements. Because  the district court said that it would explain its  decision to strike any facts and then offered no  explanation for striking any facts, we may assume  that no facts were struck. Further, on appeal we  have considered the entire record without  striking any facts put forward by Ms. Paluck.


3
 Ms. Paluck also contends that Heis was involved  in the decisionmaking process based on a  conversation he had with Mork prior to Ms.  Paluck's being informed of her termination.  However, in the testimony cited by Ms. Paluck,  Heis said only that Mork informed him of Ms.  Paluck's termination before informing her.


4
 We note that we reach the issue of pretext in  considering Ms. Paluck's age discrimination  claim. In analyzing that claim, we conclude that  Ms. Paluck is unable to show pretext.


5
 When a terminated employee's duties were absorbed  by other employees, rather than eliminated from  the company altogether, we do not require the  former employee plaintiff to make out the prima  facie case normally required for reduction in  force cases. See Michas v. Health Cost Controls  of Ill., Inc., 209 F.3d 687, 693-94 (7th Cir.  2000). For purposes of deciding the proper prima  facie case requirements to apply, our inquiry is  dependent not on the number of employees  terminated, but "on whether [Gooding] still  needed [Ms. Paluck's] job responsibilities to be  performed." See id. at 694. Thus, when a  particular terminated employee's duties still  were performed by employees of the company, as  they were here, the reduction in force prima  facie case standard is inappropriate even if the  company terminated numerous other employees.


6
 See Anderson v. Douglas & Lomason Co., 26 F.3d  1277, 1295 (5th Cir. 1994) ("[O]ur review of the  record has been unduly hampered by the  plaintiffs' failure to establish whether their  statistics were meaningful or significant in  light of the particular facts of this case.");  cf. Plemer v. Parsons-Gilbane, 713 F.2d 1127,  1138 (5th Cir. 1983) ("[The plaintiff] has the  burden to give her raw statistics relevance and  meaning by accounting for basic factors likely to  affect the evidence's probative value."  (quotations and citation omitted)).


7
 Seven people were hired during 1997 and then  terminated during the same year. Five of the  seven worked at Gooding for less than a month.  Another one was listed as having been hired  December 15, 1997, but terminated October 14,  1997.


8
 Not including employees who served less than a  month with the company, 14 of the 17 terminations  took place on May 14 or earlier, and two more  occurred before June 30. All 11 people hired who  remained with the company at the end of the year  were hired May 21 or later, and eight of the 11  were hired October 7 or later.


9
 Ms. Paluck argued that the district court  improperly struck her motion for summary  judgment. The decision to strike a motion is  generally committed to the discretion of the  district court. See Maldonado v. U.S. Bank, 186  F.3d 759, 768 (7th Cir. 1999). Even if the  district court abused its discretion in striking  Ms. Paluck's motion, our own de novo review of  the record convinces us that summary judgment for  Gooding is appropriate and, consequently, that  summary judgment for Ms. Paluck would be  improper.